FILED
                            NOT FOR PUBLICATION                             OCT 22 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GREGORY CHARLES KRUG,                            No. 14-55549

               Plaintiff - Appellant,            D.C. No. 2:11-cv-06398-PA-CW

 v.
                                                 MEMORANDUM*
EVELYN G. CASTRO,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Federal prisoner Gregory Charles Krug appeals pro se from the district

court’s judgment dismissing for failure to exhaust administrative remedies his

action under Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971), alleging deliberate indifference to his serious

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (en banc), and we affirm.

      The district court properly concluded that Krug failed to exhaust his

administrative remedies because Krug did not exhaust his relevant grievances to

the final level of review before presenting his claims to the district court, and he

did not show that administrative remedies were effectively unavailable to him. See

Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that “proper exhaustion”

is mandatory and requires adherence to administrative procedural rules); Porter v.

Nussle, 534 U.S. 516, 524 (2002) (exhaustion requirement applies to federal

prisoners suing under Bivens); Sapp v. Kimbrell, 623 F.3d 813, 823-24, 826-27

(9th Cir. 2010) (describing limited circumstances where improper screening

renders administrative remedies unavailable or where exhaustion might otherwise

be excused).

      The district court did not abuse its discretion in denying Krug’s motion for

reconsideration because Krug failed to demonstrate any grounds for relief. See

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and explaining circumstances

warranting reconsideration).




                                           2                                     14-55549
      Krug’s motion to extend the time to file a reply brief, filed on March 23,

2015, is granted. The Clerk shall file the reply brief received on April 6, 2015.

      AFFIRMED.




                                          3                                    14-55549